 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Charity Mitchell,                               No. CV17-2470-PHX DGC
10                Plaintiff,                         ORDER
11   v.
12   American Airlines, Inc.,
13                Defendant.
14
15
16          Pro se Plaintiff Charity Mitchell sued Defendant American Airlines alleging
17   breach of contract and a violation of the Americans with Disabilities Act, 42 U.S.C.
18   § 12101 et. seq., (“ADA”). Doc. 41. The Court dismissed Plaintiff’s breach of contract
19   claim (Doc. 54), and Defendant now moves for summary judgment on the remaining
20   ADA claim (Doc. 71).1 The motion is fully briefed. Docs. 71, 72, 74-76. For the
21   following reasons, the Court will grant Defendant’s motion.
22   I.     Background.
23          The following facts are undisputed unless otherwise noted.2       The Court will
24   consider a fact undisputed “[i]f a party fails to properly support an assertion of fact or
25
            1
              Defendant also moves for summary judgment on Plaintiff’s retaliation claim
26   (Doc. 71 at 1 n.1, 16), and Plaintiff seems to advance a retaliation argument (Doc. 74 at
     8). But the Court already found that Plaintiff’s third amended complaint does not assert a
27   claim for retaliation. Doc. 54 at 6 n.2. The Court will not address these arguments.
28          2
             Citations are to page numbers attached to the top of pages by the Court’s ECF
     system, not to original numbers on the document pages.
 1   fails to properly address another party’s assertion of fact as required by Rule 56(c).”3
 2   Fed. R. Civ. P. 56(e); LRCiv 56.1(b).
 3          In 2004, Plaintiff began working for Defendant as a customer service agent
 4   (“CSA”). Doc. 72-1 at 10-11. Plaintiff’s responsibilities included checking in and re-
 5   routing passengers, getting passengers to their planes, and working in the baggage area
 6   and passenger assistance center. Id. at 11. Because the airline industry is competitive,
 7   customer service was an important aspect of Plaintiff’s duties. Id. at 13.
 8          A collective bargaining agreement (“CBA”) between Defendant and Plaintiff’s
 9   union (“the Union”) governed the terms of Plaintiff’s employment.                   Id. at 16.
10   Defendant’s performance policy included a “progressive discipline plan” for CSAs, with
11   increasingly severe consequences for misconduct, including “a non[-]disciplinary
12   coaching session, a level one, level two, [and] level three suspension, [and] discipline or
13   termination.”   Id. at 19.    Under the policy, if misconduct was sufficiently serious,
14   Defendant could bypass the progressive discipline and opt for termination. Id. at 19.
15   Defendant’s company policy prohibited employee rudeness or disrespect to passengers.
16   Id. at 59-60.
17          Defendant furloughed Plaintiff in February 2010, and Plaintiff later transferred to
18   Charlotte, North Carolina. Id. at 31-32. Plaintiff then transferred to Phoenix, Arizona in
19   December 2010. Id. at 33. Between December 2010 and January 2011, Plaintiff received
20   four complaints from passengers and other employees.              Doc. 72-2 at 6-19.       The
21   complaints described Plaintiff’s “sour attitude” and “rude” and “demeaning” behavior,
22   and reported that she was “harsh, coarse, . . . very unfriendly,” “condescending,” and
23   “hostile.” Id. at 8, 11, 16. Plaintiff “insult[ed] [passengers] and their intelligence,” and
24   “yelled at [a] woman . . . about the quality of her English . . . in front of the entire plane.”
25
            3
              Plaintiff fails to properly address Defendant’s assertions of fact or support her
26   own assertions of fact in paragraphs 12-40, 46-57, 60-69, 71-75, 77, 79-82, 84, 86.
     Doc. 74. The Court previously directed Plaintiff to familiarize herself with and follow
27   both the Federal Rules of Civil Procedure and the Local Rules for the District of Arizona
     in its Case Management Order (Doc. 34), at the case management conference on
28   October 18, 2017, and also at the conference on May 3, 2018, regarding motions for
     summary judgment.

                                                  -2-
 1   Id. at 11. Plaintiff used profane language and disrespect in an argument with a flight
 2   attendant, and was absent from her post during a shift for an hour and forty-five minutes,
 3   causing her to miss an assigned flight. Id. at 18. Pursuant to its progressive policy,
 4   Defendant issued Plaintiff a performance level 1 discipline on January 30, 2011.
 5   Doc. 72-2 at 18-19.
 6          Between February 2011 and April 2011, Plaintiff received four complaints.
 7   Doc. 72-2 at 20-29. She mocked passengers of size in view of other passengers by
 8   holding her arms out and stomping around (id. at 21), and she “pounded” on the lavatory
 9   door demanding a flight attendant exit (id. at 23). Plaintiff was rude and argumentative
10   to several passengers on multiple occasions, including a passenger traveling with a
11   service dog. Id. at 25-29. Defendant issued Plaintiff a performance level 2 discipline on
12   April 22, 2011. Id. at 31.
13          Between May 2011 and April 2012, Plaintiff received at least eleven complaints.
14   Id. at 33-57.   Passengers reported that she was rude and gave frustrating customer
15   service, and they expressed doubt about flying with Defendant again because of their
16   experience with her. Id. at 33-34. One passenger reported that Plaintiff was “the rudest,
17   snarkiest, most condescending” employee of Defendant’s that he had “ever encountered
18   in [his more than five] years of weekly travel.” Id. at 46. An employee reported an
19   incident when Plaintiff, to a man with a visible physical impairment, stated: “you’re
20   mumbling and I can’t understand you. . . . Do you mumble all of the time, or is it just for
21   me?” Id. at 54. Employees and passengers complained of altercations with Plaintiff,
22   including that she was “unprofessional,” “condescending [and] snide,” “rude,” “hostile,”
23   “verbally abusive,” “caustic,” and “chew[ed]” out another employee. Id. at 38, 40, 43,
24   49, 52, 57. Defendant issued Plaintiff a performance level 3 discipline on April 2, 2012.
25   Id. at 59. The performance level 3 form advises that additional issues could result in
26   further discipline or termination, and Plaintiff signed. Id.
27          Plaintiff received at least four complaints between April 2012 and June 2012.
28   Doc. 72-3 at 12-24. Plaintiff threatened to kick passengers off a flight. Doc. 72-3 at 12-


                                                 -3-
 1   13. She “rudely scolded [passengers] like children for missing [their] connecting flight.”
 2   Id. at 15-16. Without explanation, Plaintiff took a carry-on bag from a passenger to
 3   check, and gave him no opportunity to remove medications that he needed in-flight. Id.
 4   at 20-21. Plaintiff was “rude and negative” to two employees flying as passengers in a
 5   volunteer program, and made “negative comments” about Defendant in front of other
 6   passengers. Id. at 23.
 7          Defendant suspended Plaintiff in June 2012. Id. at 26. Thereafter, Plaintiff, the
 8   Union, and Defendant entered into a Last Chance Agreement (“LCA”) regarding
 9   Plaintiff’s employment. Id. at 28-34. Under the LCA, Plaintiff agreed she would not
10   violate Defendant’s policies or procedures for twenty-four months, and that a violation
11   would justify immediate termination. Id. Plaintiff also agreed to waive any existing
12   claims against Defendant. Id. at 29-30. Plaintiff returned to work (Doc. 72-1 at 84), but
13   also filed an Equal Employment Opportunity Commission (“EEOC”) charge of disability
14   discrimination and retaliation (Doc. 72-3 at 36). Plaintiff admits she filed the EEOC
15   charge to protect her employment because she “wanted a clean slate” and to “expunge[]”
16   her prior discipline. Doc. 72-1 at 85-86.
17          Plaintiff received at least eight complaints between August 2012 and March 2013.
18   Doc. 72-3 at 40-61. She “reprimand[ed]” other employees in front of passengers (id. at
19   40-41), was “condescending” to a passenger requesting medical assistance (id. at 43-44),
20   and was “rude, impolite, disrespectful, and unhelpful” in response to a passenger inquiry
21   (id. at 47). When flight issues arose, Plaintiff suggested to one passenger that he buy a
22   ticket with a competitor (id. at 51), and she became “sarcastically defensive” with another
23   (id. at 53). Plaintiff spoke to another passenger in “a very abrasive tone,” was rude in
24   handling the passenger’s issue, and suggested he fly with a competitor. Id. at 58.
25          On March 15, 2013, Defendant determined that Plaintiff’s actions had violated the
26   terms of the LCA and terminated her employment. Id. at 61. In total, between Plaintiff’s
27   transfer to Phoenix in December 2010 and her termination in March 2013, she received at
28   least thirteen passenger complaints and sixteen employee complaints. Plaintiff knows of


                                                 -4-
 1   no other employee who received as many complaints and was not disciplined or
 2   terminated. Doc. 72 at 12 ¶ 83; Doc. 74 at 4 ¶ 83.
 3          Plaintiff had a colostomy apparatus when she began working for Defendant in
 4   Phoenix in December 2010. Doc. 72-1 at 71, 81-83. In January 2011, Plaintiff requested
 5   – and at some point Defendant granted – two accommodations: a bypass through TSA
 6   Security at Phoenix Sky Harbor Airport, and a locker to store medical supplies. Doc. 72-
 7   3 at 65, 68. Plaintiff cites, without explanation, her deposition testimony indicating she
 8   discussed accommodations with one of Defendant’s employees. Doc. 74 at 3 ¶ 65; Doc.
 9   72-1 at 35-36.    But she does not dispute Defendant’s evidence that it granted the
10   accommodations. See id.; Doc. 72-3 at 65, 68. Plaintiff admits she could perform her job
11   without the bypass and locker (Doc. 72-1 at 54), and she made no other accommodation
12   requests (Doc. 72-3 at 65, 68).
13   II.    Summary Judgment Standard.
14          A principal purpose of summary judgment is to dispose of factually or legally
15   unsupported claims. Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986). A party
16   seeking summary judgment “bears the initial responsibility of informing the district court
17   of the basis for its motion, and identifying those portions of [the record] which it believes
18   demonstrate the absence of a genuine issue of material fact.” Id. at 323. Summary
19   judgment is appropriate if the evidence, viewed in the light most favorable to the
20   nonmoving party, shows “that there is no genuine dispute as to any material fact and the
21   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Summary
22   judgment is also appropriate against a party who “fails to make a showing sufficient to
23   establish the existence of an element essential to that party’s case, and on which that
24   party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322. Only disputes over
25   facts that might affect the outcome of the suit will preclude summary judgment.
26   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
27          “Rule 56(e) . . . requires the nonmoving party to go beyond the pleadings and by
28   her own affidavits, or by the ‘depositions, answers to interrogatories, and admissions on


                                                 -5-
 1   file,’ designate ‘specific facts showing that there is a genuine issue for trial.’” Celotex,
 2   477 U.S. at 324. “Any party opposing a motion for summary judgment must file a
 3   statement, separate from that party’s memorandum of law, setting forth: (1) for each
 4   paragraph of the moving party’s separate statement of facts, a correspondingly number
 5   paragraph indicating whether the party disputes the statement of fact set forth in that
 6   paragraph and a reference to the specific admissible portion of the record supporting the
 7   party’s position if the fact is disputed; and (2) any additional facts that establish a genuine
 8   issue of material fact . . . . Each additional fact . . . must refer to a specific admissible
 9   portion of the record where the fact finds support.” LRCiv 56.1(b) (emphasis added).
10   Statements made upon “information and belief” are inadequate for purposes of summary
11   judgment. Suckow Borax Mines Consol. v. Borax Consol., 185 F.2d 196, 203 (9th Cir.
12   1951).
13   III.     Defendant’s Motion for Summary Judgment.
14            Defendant argues Plaintiff cannot establish a prima facie case of disability
15   discrimination, and, even if she can, Defendant had legitimate, nondiscriminatory reasons
16   for Plaintiff’s discipline and termination. Doc. 71 at 12-13. Defendant also argues that,
17   under the LCA, Plaintiff waived any claims existing before June 2012. Id. at 7-9.
18            A.    Disability Discrimination.
19            The ADA prohibits employers from discriminating against individuals on the basis
20   of their disabilities. 42 U.S.C. § 12112(a). At the summary judgment stage, an ADA
21   plaintiff has the burden of making a prima facie case of discrimination. The plaintiff
22   must produce evidence that (1) she has a disability under the ADA, (2) she is qualified,
23   i.e., that she can perform the essential functions of her job with or without a reasonable
24   accommodation, and (3) she suffered an adverse employment action because of her
25   disability. See Snead v. Metro. Prop. & Cas. Co., 237 F.3d 1080, 1087 (9th Cir. 2001);
26   Wong v. Regents of the Univ. of Cal., 192 F.3d 807, 816 (9th Cir. 1999); Wellington v.
27   Lyon Cty. Sch. Dist., 187 F.3d 1150, 1154 (9th Cir. 1999) (“To survive a motion for
28   summary judgment on [her] ADA claim, [the plaintiff] must be able to show sufficient


                                                  -6-
 1   facts to meet [her] burden of production of evidence on each element of the prima facie
 2   case.”). “‘[T]he requisite degree of proof necessary to establish a prima facie case . . . on
 3   summary judgment is minimal and does not even need to rise to the level of a
 4   preponderance of the evidence.’” Chuang, 225 F.3d at 1124 (quoting Wallis v. J.R.
 5   Simplot Co., 26 F.3d 885, 889 (9th Cir. 1994)); Snead, 237 F.3d at 1091-92 (citing
 6   McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)).
 7          “‘Establishment of the prima facie case in effect creates a presumption that the
 8   employer unlawfully discriminated against the employee.’”          Wallis, 26 F.3d at 889
 9   (quoting Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 254 (1981)). The burden
10   of production then shifts to the employer to articulate a non-discriminatory reason for the
11   adverse employment action. See Snead, 237 F.3d at 1093 (holding that the traditional
12   burden-shifting framework for analyzing Title VII cases applies in ADA cases);
13   Hernandez v. Hughes Missile Sys. Co., 362 F.3d 564, 568 (9th Cir. 2004) (same);
14   Raytheon Co. v. Hernandez, 540 U.S. 44, 49 n.3 (2003) (“The Courts of Appeals have
15   consistently utilized this burden-shifting approach when reviewing motions for summary
16   judgment in [ADA] disparate-treatment cases.”) (citation omitted). If the employer offers
17   a reason that disclaims any reliance on the employee’s disability in having taken the
18   employment action, the burden shifts back to the employee to show that the reason was
19   pretextual. See Snead, 237 F.3d at 1093.
20          Defendant concedes that Plaintiff’s colostomy constitutes a disability under the
21   ADA, and does not seem to dispute that Plaintiff is a “qualified individual.” Doc. 71 at
22   13 & n.7. Defendant argues that Plaintiff cannot show she was disciplined or terminated
23   because of her disability, and that her extensive record of complaints provides a
24   legitimate, nondiscriminatory reason for her discipline and termination. Id.
25          Plaintiff cites no evidence supporting that her discipline and termination were
26   because of her disability and not because of her lengthy record of complaints from
27   passengers and employees. Plaintiff’s conclusory assertions about Defendant’s actions
28


                                                 -7-
 1   and motives are insufficient to create a triable issue. See Anderson, 477 U.S. at 249-52.
 2   Plaintiff cannot establish a prima facie case of disability discrimination.
 3           Even if Plaintiff had established a prima facie case, Defendant has satisfied its
 4   burden to articulate a non-discriminatory reason for its discipline and termination of
 5   Plaintiff. See Snead, 237 F.3d at 1093. From December 2010 to March 2013, Plaintiff
 6   received no less than thirty complaints about her rude and disrespectful behavior to
 7   passengers and other employees, in violation of Defendant’s policies. Plaintiff received
 8   coaching with each incident and level of discipline (see, e.g., Doc. 72-2 at 10, 18), but
 9   continued to receive complaints. Defendant’s well-documented reasons for discipline
10   and termination disprove any reliance on Plaintiff’s disability, and Plaintiff cites no
11   evidence suggesting that Defendants reasons were pretextual. See Snead, 237 F.3d at
12   1093.       The Court will grant summary judgment on Plaintiff’s claim for disability
13   discrimination.4
14           B.      Failure to Accommodate.
15           Defendant moves for summary judgment on Plaintiff’s failure to accommodate
16   claim (Doc. 71 at 9), but Plaintiff pleads no such claim. When Defendant previously
17   moved to dismiss Plaintiff’s third amended complaint, it argued against Plaintiff’s
18   disability discrimination and breach of contracts claims. Doc. 45. Plaintiff defended
19   those two claims alone, and never argued that she had also pled failure to accommodate.
20   Doc. 47. Thus, the Court recognized no such claim. Doc. 54.
21           Plaintiff said Defendant “denied requests for accommodations” in her EEOC
22   charge (Doc. 72-3 at 36), and now seems to assert failure to accommodate (Doc. 4 at 7-
23   9). But prior to her response to Defendant’s summary judgment motion, Plaintiff never
24   advanced this claim. “Summary judgment is not a procedural second chance to flesh out
25   inadequate pleadings.” Wasco Prods., Inc. v. Southwall Techs., Inc., 435 F.3d 989, 992
26
27
             4
             The Court need not address Defendant’s arguments regarding waiver under the
28   LCA, but notes that Plaintiff signed the LCA and does not argue it is invalid. See
     Doc. 74 at 3 ¶¶ 41-45, 5-10.

                                                 -8-
 1   (9th Cir. 2006). The Court therefore will not address Defendant’s arguments on this
 2   issue.
 3            Even if Plaintiff has pled failure to accommodate, she admits or fails to properly
 4   deny nearly all of Defendant’s assertions of fact. At trial, Plaintiff would have to prove
 5   she has a disability, is a qualified individual under the ADA, and that she was denied a
 6   reasonable accommodation that enabled her to perform essential job functions.
 7   Humphrey v. Mem’l Hosps. Ass’n, 239 F.3d 1128, 1137-38 (9th Cir. 2002); Dunlap v.
 8   Liberty Nat. Prods., Inc., 878 F.3d 794, 798-99 (9th Cir. 2017). Plaintiff admits that
 9   Defendant granted her two accommodation requests.
10   IT IS ORDERED:
11            1.    Defendant’s motion for summary judgment (Doc. 71) is granted.
12            2.    Defendant’s motion to supplement the record (Doc. 75) is denied as moot.
13            3.    The Clerk of Court shall terminate this matter and enter judgment
14                  accordingly.
15            Dated this 11th day of October, 2018.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -9-
